           Case 1:19-cr-10040-JDB Document 59 Filed 05/03/19 Page 1 of 1                                 PageID 182
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                               Western District
                                             __________         of of
                                                         District  Tennessee
                                                                      __________


                 United States of America                       )
                             Plaintiff                          )
                                v.                              )      Case No.    19-cr-10040
                          Young et al                           )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         United States of America (add James W. Powell to the notification list)                                      .


Date:         05/03/2019                                                                 s/James W. Powell
                                                                                           Attorney’s signature

                                                                                   James W. Powell; BPR # 09614
                                                                                      Printed name and bar number
                                                                                109 South Highland Avenue; Ste. 300
                                                                                    Jackson, Tennessee 38301


                                                                                                  Address

                                                                                      james.powell@usdoj.gov
                                                                                             E-mail address

                                                                                           (731) 422-6220
                                                                                           Telephone number

                                                                                           (731) 422-6668
                                                                                                 FAX number
